Citation Nr: 0015470	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  93-13 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
right foot disability characterized as post-operative 
amputation of the right fourth metatarsophalangeal joint with 
neuroma and degenerative changes of the first 
metatarsophalangeal joint (formerly characterized as 
ostectomy with resection of the proximal phalanx of the right 
fourth toe and post-operative bunionectomy of the right great 
toe.  

2.  Entitlement to a rating in excess of 20 percent for post-
operative amputation of the right fourth metatarsophalangeal 
joint with neuroma and degenerative changes of the first 
metatarsophalangeal joint (formerly characterized as 
ostectomy with resection of the proximal phalanx of the right 
fourth toe and post-operative bunionectomy of the right great 
toe, on a extraschedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1957 to June 
1961.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1992 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in which the RO 
denied a rating in excess of 20 percent for post-operative 
amputation of the right fourth toe metatarsophalangeal joint 
with neuroma.  By decision dated in November 1992, the RO 
determined that degenerative changes at the first 
metatarsophalangeal joint could not be disassociated from the 
veteran's service-connected foot disability.  Thus the issue 
on appeal appears as it does on the title page.  In March 
1996, the RO granted service connection for scar, post-
operative amputation of right fourth toe metatarsophalangeal 
joint and assigned a separate 10 percent disability 
evaluation based on a tender and painful scar.  

This case was before the Board in April 1995, May 1997 and in 
June 1999.  It was remanded on the issue of an increased 
rating for the right foot disability each time and in the May 
1997 decision he Board denied a claim of service connection 
for a pelvic and hip disability.   

The issue of entitlement to a rating in excess of 20 percent 
for post-operative amputation of the right fourth 
metatarsophalangeal joint with neuroma and degenerative 
changes of the first metatarsophalangeal joint (formerly 
characterized as ostectomy with resection of the proximal 
phalanx of the right fourth toe and post-operative 
bunionectomy of the right great toe), on a extraschedular 
basis is addressed in the remand portion of this decision.  

The Board notes that there are medical opinions relating the 
veteran's right 5th toe disability to the service-connected 
4th toe disability.  However, the 5th toe has not been 
adjudicated service connected.  This matter is referred to 
the RO for appropriate action.  As will be explained below, 
the Board may proceed with its decision on an increased 
schedular rating at this time.   


FINDING OF FACT

The right foot disability with post-operative amputation of 
the right fourth metatarsophalangeal joint with neuroma and 
degenerative changes of the first metatarsophalangeal joint 
is productive of no more than moderately severe impairment of 
the right foot.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
post-operative amputation of the right fourth 
metatarsophalangeal joint with neuroma and degenerative 
changes of the first metatarsophalangeal joint, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Review of the service medical records reveals the veteran 
sought treatment many times for painful feet.  In May 1961, a 
proximal phalangectomy (ostectomy) of the right fourth toe 
was performed.  

In January 1962, the RO granted service connection for 
ostectomy of the fourth right toe and evaluated the 
disability as zero percent disabling.  

In the report of a VA examination conducted in June 1976, it 
was noted that the veteran's right fourth toe was shortened 
approximately 1 phalanx in depth.  The diagnosis was 
residuals of an ostectomy of the fourth toe on the right.  

In September 1976, the RO granted an increased rating to 10 
percent for tender and painful ostectomy of the right fourth 
toe.  

A VA examination was conducted in July 1977.  The diagnosis 
was right foot post-operative ostectomy of the proximal forth 
toe of the right foot with pain dorsally and pain in the 
proximal portion of the fifth ray at the tarsometatarsal 
area.  No alteration of sensation or calf atrophy was 
present.  

The veteran was hospitalized for five days from August to 
September 1980 for complaints of right foot pain.  It was 
noted that her 4th right toe had been a source of pain.  
While she was hospitalized, amputation of the toe was 
performed.  The operation report notes that the toe was 
disarticulated at the metatarsophalangeal (MTP) joint.  The 
final diagnosis was hammer toe, bilaterally, fourth toes.   

In October 1980, the RO re-characterized the service-
connected foot disability as post-operative amputation of the 
right fourth toe metatarsophalangeal joint and denied a 
rating in excess of 10 percent for the disability.  

VA outpatient treatment records dated from September 1980 to 
March 1981 include complaints of right foot pain which had 
increased after amputation of the fourth toe.  

According to the report of a March 1981 VA orthopedic 
examination, the veteran reported having pain in her right 
foot since active duty.  The pain had changed in quality 
since the amputation of her toe to a shooting pain which was 
localized.  The diagnosis was pain in the right fourth toe, 
most likely on a neurogenic basis.  

In December 1981, the veteran was afforded a VA neurological 
examination.  The veteran complained of severe pain in the 
area of her amputated right fourth toe and reported she was 
unable to walk long distances.  Following examination, the 
diagnosis was Morton's neuroma of the right fourth toe.  It 
was the examiner's opinion the neuroma at the site of the 
amputation of the right fourth toe was responsible for the 
severe pain in the veteran's right foot and of her inability 
to walk long distances.  

In April 1981, the RO granted an increased rating for the 
right foot disability from 10 percent to 20 percent, 
effective from August 27, 1980, for what was characterized as 
post-operative amputation of the right fourth toe 
metatarsophalangeal joint with neuroma and rated under 
Diagnostic Code 5172-5284.  

The veteran was hospitalized in April 1983 for an increasing 
bunion deformity of the right foot.  A McBride bunionectomy 
of the right foot was performed.  She was again hospitalized 
in October 1984.  She was complaining of increasing deformity 
of her right fifth toe, with deviation medially.  She 
reported she was unable to walk more than a few blocks.  The 
diagnoses were painful varus deformity of the right fifth toe 
and status post amputation of the fourth toe.  Removal of the 
proximal phalanx portion of the fifth toe, with revision of 
the stump of the fourth toe and syndactylization of the 
fourth and fifth toes was performed.  

VA outpatient treatment records dated in 1985 and 1986 reveal 
intermittent complaints of pain in the right foot.  In March 
1985, the veteran reported she did not want molded shoes, 
which were prescribed by a VA physician.  An X-ray of the 
foot in March 1986 revealed no radiographic signs of 
osteomyelitis.  On a VA examination in August 1986 she was 
noted to have a painful neuroma at the base of the 4th toe.  
In October 1986, it was noted that she appeared to have 
symptoms of a traumatic neuroma in her right foot, which 
could be due to the previous surgery performed on her right 
fourth and fifth toes.  

In May 1987, the veteran complained of intermittent pain in 
her foot.  The provisional diagnosis was neuroma.  In August 
1990, she complained of pain in the foot.  The assessment was 
questionable neuroma of the right foot.  In November 1990, 
she sought treatment for pain along the lateral aspect of the 
right foot, which was continuous.  

The veteran sought VA treatment for foot pain on several 
occasions in 1992 .  In April 1992, severe pain with symptoms 
strongly suggestive of Morton's neuroma was noted.  

In a statement dated in May 1992, F. Smith, M.D., noted that 
the veteran was experiencing severe pain in her right foot 
and numbness in the third toe and that the symptoms were 
strongly suggestive of a Morton's neuroma which was located 
in the interval between the fourth metatarsal head and the 
third metatarsal head.  

A VA orthopedic examination was conducted in June 1992.  The 
veteran complained of pain in her foot.  She had a molded 
shoe.  Physical examination revealed an ablation of the 
fourth toe of the right foot.  A minimal overlap of the fifth 
toe with an absence of the metatarsophalangeal joint of the 
fifth toe was present.  There were also some residuals of 
what appeared to have been bunion surgery on the right great 
toe with minimal stiffness but 10 degrees of dorsiflexion and 
10 degrees of plantar flexion of that toe which was somewhat 
painful in motion.  Palpation of the fourth stump and the 
fifth remaining ray of the right foot was also painful.  The 
veteran walked with a limp.  No atrophy of the lower 
extremity musculature was noted.  X-rays revealed the absence 
of all phalanges of the fourth ray of the right foot and the 
absence of the joint of the proximal phalange of the fifth 
toe.  

A VA clinical record dated in October 1994 shows that the 
veteran was seeking treatment for increasing pain in the 
right foot which limited her ambulation to a few blocks.  The 
veteran was able to ambulate without devices, using the heel 
of her right foot.  

The most recent VA outpatient treatment records show no 
complaints or treatment of a right foot disorder in records 
dated in 1995 and 1996.  

The report of a June 1995 VA foot examination notes that the 
veteran was complaining right hip problems and pain in the 
scar at the site of the fourth toe amputation.  The veteran 
walked with a limp favoring the right hip.  Physical 
examination of the right foot revealed the absence of the 
fourth toe with a positive Tinel sign in the scar at the site 
of the amputation and a small nubbin of skin which was tender 
in that area.  Considerable shortening of the fifth toe 
without restriction of motion was reported.  A scar was 
present over the medial aspect of the distal metacarpal at 
the site of excision of an exostosis there.  X-rays revealed 
the absence of the fourth toe at the metacarpal phalangeal 
joint and the absence of the proximal half of the proximal 
phalanx of the fifth toe.  There was also evidence of an 
exostosectomy of the medial aspect of the first metatarsal 
with no degenerative joint disease of the metacarpal 
phalangeal joint.   

In March 1996, the RO granted a separate 10 percent 
evaluation under Diagnostic Code 7804 for the post-operative 
scar on the right fourth toe, metatarsophalangeal joint.  

At the time of a VA examination of the veteran's feet in 
September 1997, she complained of pain in the right forefoot 
which had increased after surgeries.  She also reported nerve 
pain extending over the forefoot of the right foot which 
encompassed the area of the fourth and fifth metatarsal heads 
and the remaining fifth toe.  Her main complaint was the 
inability to wear different types of shoes and inability to 
walk or stand for extended periods.  Physical examination 
revealed minimally diminished sharp, dull and vibratory 
sensation of the right foot.  Skin temperature and turgor 
were normal and the skin was dry.  There was evidence of 
surgical intervention along the first metatarsophalangeal 
joint of the right foot and an amputation of the fourth digit 
of the right foot with evidence of surgical intervention at 
the fifth toe of the right foot with some shortening of the 
fifth digit.  There was axial rotation of the fifth digits 
bilaterally.  It was noted that due to "extensive guarding, 
muscle strength and examination at the fourth and fifth 
metatarsal areas of the left foot was almost impossible."  
It was also noted that the veteran did not allow palpation of 
the area of the previous surgical site.  Palpation proximal 
to the metatarsal heads of the fourth and fifth digits did 
not elicit discomfort.  It was reported that range of motion 
of the metatarsophalangeal joints of the first, second and 
third toes of the "left" foot gave occasional mild 
discomfort but upon redirection/distraction of the veteran, 
no complaint or indication of pain was noted at these sites.  
Due to the veteran's guarding it was impossible to evaluate 
for a Morton's neuroma in the third intermetatarsal space of 
the right foot and it was not possible to determine if there 
was a palpable click or Mulder's sign.  

The examiner noted that the veteran could stand on her heels 
but could stand on the toes of only her left foot.  The 
veteran was unwilling or unable to stand on the toes of her 
right foot secondary to complaints of pain.  Muscle strength 
was markedly decreased in the right foot but it was not 
apparent to the examiner if this was due to lack of muscle 
power or guarding.  The examiner noted that assessment of any 
functional limitation due to shortening of the fifth digit 
could only be provided based on clinical experience since 
examination was not feasible.  The examiner reported that a 
resection of the base of the fifth digit proximal phalanx 
with syndactylization usually resulted in abatement of 
symptomatology and minimal to no functional loss.  Evidence 
of a neuroma could not be ascertained due to examination 
difficulties.  

A letter dated in August 1999 from A. I. Levy, D.P.M., shows 
that he examined the veteran's foot in July 1999 and reviewed 
certain documents the veteran presented in conjunction with 
the examination.  It was noted that the veteran complained of 
difficulty tolerating shoe gear; she could only wear a flat 
type shoe with a low heel.  When she wore high heels or a 
closed front shoe she experienced pain.  Physical examination 
revealed well-healed surgical scars on the right foot.  There 
was a large gap in the area of the previously amputated right 
fourth toe.  The right fifth toe was medially deviated and 
encroached into the space that was previously occupied by the 
fourth toe, and there was a resultant deformity of the fifth 
metatarsal head laterally due to malposition of the fifth 
toe.  It was noted that neurologic sensation was very 
difficult to test.  Manipulation of the fifth toe was painful 
and manipulation of the stump of the fourth toe was very 
painful.  Manipulation and palpation of the interspaces for 
Mulder's sign test was "extraordinarily" painful.  Dr. Levy 
stated that, while not classic for a Mulder's sign, the 
examination suggested a strong hypersensitivity reaction 
consistent with a Mulder's sign or other neurogenic type of 
mass.  The pain response was described as exceptionally high 
with any type of manipulation.  The veteran's gait was noted 
to be ataxic and she walked with avoidance from the right 
forefoot area.  X-rays were noted to show small residual 
sections of bone just lateral to the 4th metatarsal head and 
just lateral to the 5th metatarsal head.  It was opined that 
most likely represented small fragments of bone left over 
from the surgery.  The diagnostic impression was iatrogenic 
shortening and instability of the right fifth toe and 
neurogenic mass representing a Morton's neuroma or a variant 
of Morton's neuroma.  It was the examiner's opinion with a 
high degree of medical certainty that pain and disability, as 
well as disfigurement and malposition of the right fifth toe, 
were secondary to resection of the base of the fifth toe, 
causing shortening, instability and pain.  Dr. Levy noted the 
etiology of the mass was difficult to determine; it might be 
a true Morton's neuroma or very possibly an iatrogenic nerve 
injury associated with the surgery.  

In September 1999 a VA examiner noted that X-rays of the 
veteran's right foot revealed post-operative changes in the 
distal portion of the first metatarsal.  There was a change 
in the fourth metatarsal head, with evidence of the 
amputation of the fourth toe.  The fifth toe showed some loss 
of the proximal portion of the proximal phalanx, compatible 
with the surgical procedure which was performed.  A varus 
deformity was noted clinically and by X-ray.  It was the 
examiner's opinion that the shortening of the right fifth toe 
was related to the surgical procedure for the lateral right 
foot pain the veteran had.  The right foot disability was 
related to the deformity secondary to the surgery.  The 
examiner opined that the foot disability was of a moderately 
severe nature and that the veteran had some functional 
limitation in the form of pain, a limp and difficulty wearing 
shoes.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (1999).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Amputation of all toes without metatarsal loss warrants a 30 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5170.  

Amputation of the great toe with removal of metatarsal head 
warrants a 30 percent rating.  Without metatarsal involvement 
a 10 percent rating is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5171.

When there has been amputation of one or two toes, other than 
the great toe, with removal of the metatarsal head a 20 
rating is warranted.  Without metatarsal involvement, a zero 
percent rating is provided.  38 C.F.R. § 4.71a, Diagnostic 
Code 5172. 

Amputation of three or four toes without metatarsal 
involvement warrants a 20 percent rating when the great toe 
is included and a 10 percent rating when the great toe is not 
included. 38 C.F.R. § 4.71a, Diagnostic Code 5173.

Unilateral or bilateral anterior metatarsalgia, (Morton's 
disease) is to be rated 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5279.  

Diagnostic Code 5284 provides the rating criteria for rating 
foot injuries.  A moderate foot injury warrants a 10 percent 
disability evaluation.  A moderately severe foot injury 
warrants a 20 percent disability evaluation and a severe foot 
injury is assigned a 30 percent disability evaluation.  A 40 
percent disability evaluation will be assigned for actual 
loss of use of the foot.  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Initially, the Board notes the claim of entitlement to an 
increased rating for the service connected right foot 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  In general, allegations of increased disability are 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

The Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

It is noted there although there are medical opinions 
relating the veteran's right 5th toe disability to the 
service-connected 4th toe disability, the 5th toe has not been 
adjudicated service connected.  However, the Board will 
dissociate any 5th toe symptoms in rating the overall right 
foot disability and, in terms of rating criteria based on the 
number of amputated toes, whether the 5th toe is or is not 
service connected does not affect the rating, as will be 
explained.  The veteran's right foot disability is currently 
evaluated as 20 percent disabling under Diagnostic Code 5173-
5284.  In addition, she has a separate 10 percent rating 
under Diagnostic Code 7804 for a postoperative scar due to 
amputation of the right 4th toe at the metatarsophalangeal 
joint, based on a painful and tender scar.  

As noted above, Diagnostic Code 5172 provides a 20 percent 
rating for amputation of one or two toes, other than the 
great toe, with removal of metatarsal head.  The medical 
evidence does not show that the veteran has had removal of 
the metatarsal head of any toe.  In that regard, the recent 
report from Dr. Levy notes that X-rays showed small residual 
bone fragments lateral to the 4th and 5th metatarsal heads.  
Thus, the medical evidence demonstrates that the metatarsal 
heads are present.  Without metatarsal involvement Code 5172 
provides only a zero percent rating for amputation of one or 
two toes other than the great toes.   

Diagnostic Code 5173, one of the codes under which the 
veteran's right foot disability is now rated, provides a 
maximum 20 percent disability rating for amputation of three 
or four toes (including the great toe), without metatarsal 
involvement.  When the great toe is not involved only a 10 
percent is warranted.  The veteran has had amputation of the 
4th toe, shortening of the 5th toe and bunion surgery on the 
great toe.  Thus, she doe not even meet the requirements for 
10 percent under this code.  In order to warrant a 30 percent 
rating for toe amputations, there must be amputation of all 
toes without metatarsal loss.  38 C.F.R. § 4.71a, Diagnostic 
Code 5173.  Obviously, the veteran does not meet those 
criteria.  Thus, there is no basis for a schedular rating in 
excess of 20 percent under any toe amputation code.  

In order to receive a 30 percent evaluation under Diagnostic 
Code 5284, a severe foot injury must be demonstrated.  The 
Board finds that probative evidence does not show the 
veteran's service-connected right foot disability to be 
equivalent to a severe foot injury, particularly when the 
pain from the surgical area is not considered.  In this 
regard, the Board notes the examiner who conducted the 
September 1999 VA examination of the veteran's feet was 
specifically requested to provide an opinion as to whether 
the right foot symptomatology should be characterized as 
moderate, moderately severe or severe.  The examiner opined 
that the foot disability was of a moderately severe nature, 
which is the requirement for a 20 percent rating under Code 
5284.  Separate ratings under an amputation code and under 
the foot injury code are not permissible as such a result 
would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R. § 4.14 (1999).  

In August 1999, Dr. Levy noted that manipulation of the fifth 
toe was painful, manipulation of the stump of the fourth toe 
was very painful and manipulation and palpation of the 
interspaces was extraordinarily painful.  As previously noted 
the veteran is receiving a separate 10 percent rating under 
the code for a tender and painful scar (Diagnostic Code 
7804).  While that rating is not at issue, it can not be 
ignored inasmuch as it provides compensation for a disabling 
aspect of the right foot disability, pain.  Since the painful 
sites are in a small area and essentially adjacent the 
veteran would be overcompensated if, for example, separate 
ratings were to be assigned for pain at the site of the 4th 
toe amputation and for pain at the 4th and 5th toe interspace.  
The same applies to assigning a separate rating for pain 
under Diagnostic Code 5279, which provides a maximum 10 
percent schedular rating for metatarsalgia/Morton's disease.  
However, she cannot be compensated for her pain under both 
Code 7804 and Code 5279.  See 38 C.F.R. § 4.14. 

Based on the above, the Board finds the preponderance of the 
evidence is against the claim of entitlement to a rating in 
excess of 20 percent for the right foot disability.  The foot 
disability is shown to be no more than moderately severe when 
pain is not considered.  As noted, a separate rating 
compensating for pain has already been assigned and pain 
appears to be the most disabling manifestation of the foot 
condition.  Thus, the provisions of 38 C.F.R. § 4.40 and 4.59 
(1999) have essentially been encompassed by the separate 10 
percent under Code 7804 already in effect.  

No question has been presented as to which of two evaluations 
would more properly classify the severity of the service-
connected right toe thus an allowance under 38 C.F.R. § 4.7 
is not warranted.  Although the veteran is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim for an increased evaluation.


ORDER

Entitlement to a schedular rating in excess of 20 percent for 
a right foot disability characterized as post-operative 
amputation of the right fourth metatarsophalangeal joint with 
neuroma and degenerative changes of the first 
metatarsophalangeal joint, is denied.  

REMAND

Review of the claims files reveals that in a Written Brief 
Presentation dated 
April 10, 2000, the veteran's representative requested that 
the case be remanded in order for the RO to consider the 
claim under the provisions of 38 C.F.R. § 3.321(b) pertaining 
to an extraschedular evaluation.  Further review of the 
claims files shows the veteran has not provided the laws and 
regulations pertaining to an extraschedular evaluation.  

Accordingly, the case is remanded to the RO for the 
following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter of an increased rating for her 
foot disability on an extraschedular 
basis. Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  Relevant evidence would 
tend to establish that her right foot 
disability has required frequent periods 
of hospitalization, results in marked 
interference with employment, or 
otherwise presents an unusual disability 
picture.  The RO should advise the 
veteran of any other evidence that would 
potentially benefit her claim for an 
extraschedular rating.  

2.  After the veteran has had an 
opportunity to submit additional evidence 
and any additional indicated development 
is accomplished, the RO should consider 
whether the veteran's service-connected 
right foot disability meets the 
requirements of 38 C.F.R. § 3.321(b)(1) 
for an increased rating on an 
extraschedular basis.  If the schedular 
evaluation is found to be inadequate, the 
RO should submit the case to the Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service, in 
accordance with authorized procedures.  
If the RO finds that referral for an 
extraschedular rating is not in order or 
if otherwise warranted, a supplemental 
statement of the case should be issued 
addressing the matter of an 
extraschedular rating and it should 
include 38 C.F.R. § 3.321(b)(1).  The 
veteran should be afforded an opportunity 
to respond.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims ("the Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 



